Title: From Thomas Jefferson to James Bowdoin, 8 March 1801
From: Jefferson, Thomas
To: Bowdoin, James



Sir
Washington Mar. 8. 1801.

I recollect with great satisfaction the acquaintance I had the honour of having with your most respectable father, and have seen with great pleasure the line of conduct you have yourself pursued, so worthy of him. the wonderful combinations of events, with the uses made of them, has been such as might lead even the best men from the true principles of free government. that you have not yielded to the delusion is as honorable to you as it will be for ever consolatory.
I thank you for your congratulations on the event of the late election. though it was a contest of principle merely, in the zealous friends of good government, yet as a name was necessarily to be connected with the contest I viewed with due respect & consolation my name selected for that purpose, and myself considered as the safe depository of the principle for which we were contending. but I see also with pain that more will be expected than my limited faculties can accomplish. I will do whatever they are equal to, & rely on that indulgence for all beyond, which I shall have occasion for.
In addressing a person whom I presume to be in habits of sociability with my venerable and ever esteemed friend Samuel Adams, I cannot refrain from asking leave to place here the tribute of my constant respect & affection for him, & that you will be so good as to be the channel of  communicating it: and I pray you to accept yourself assurances of my high consideration & esteem.

Th: Jefferson

